DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/05/2022 has been entered.  Claims 1, 3-4, 6, 11-12, 14, and 19 are pending in the application.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6, 11-12, 14, and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fanelli et al. (US 20200237370 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Fanelli et al. (US 20200237370 A1) in view of VETTER et al. (US 20150057573 A1) and further in view of Fucci et al. (US 5411514 A).
Regarding claim 1, Fanelli et al. discloses a surgical stapler (10/310) comprising: an elongate body (22/322) having a proximal portion and a distal portion; and a tool assembly (effectors (12, 212, 312, 412) defining a longitudinal axis and including: a cartridge assembly (37/70/16/216, figs. 1-6); an anvil assembly (318/518/618) including a proximal portion and a distal portion, the anvil assembly coupled to the cartridge assembly such that the tool assembly is moveable from an open position to a clamped position ([0053, 0059, 0067-0073, 0082, 0089, 0105], figs. 1-12); and 
a dissector tip (119/319/519/619/625 and/or 819) including a body having a proximal end and a distal end, the body having a thickness that decreases towards the distal end, the body being movably coupled to the anvil assembly for movement between a first configuration substantially aligned with the longitudinal axis and a second configuration defining an acute angle with the longitudinal axis ([0079-0112, 0124-0159], figs. 11-18); wherein the dissector tip includes a tip beam (119/319/519/619/625 has a beam and/or clips 821, 921, 1021, 1122) including a proximal portion and a deformable distal beam portion (abstract, [0077-0084, 0119, 0124-0128, 0134-0136, 0154, 0159-0161]), the deformable distal beam portion being formed of a material [0127-0129, 0157] that is manually bendable by a clinician bendable by a clinician ([0102, 0140-0141, 0159], figs. 12A/12B and 23-36) to any desired configuration including and between the first and second configurations, the material having properties to retain the deformable distal beam portion in the desired configuration absent an external force applied to the dissector tip ([0126-0132], figs. 21-29) and Fanelli et al. discloses a tip beam cover (coating, elastomeric overmolds 623/723/823/923/1023, and/or two part tip- 1121/1127) and the tip beam cover supported on the tip beam and having an atraumatic configuration (cover is “atraumatic” and formed of a biocompatible material selected from the group consisting of polymeric materials, metals, ceramics, and elastomeric materials [0027, 0096, 0106-0111, 0116-0132, 0137, 0139-0141, 0152-0157].
Fanelli et al. states: “distal tip (319) of anvil (318) is elastically deformable. In this manner, and as shown best in FIGS. 12A and 12B, angled distal tip (319) is operable to elastically deform from a first angled position to a second position [0079]… Deformable member of tip (819) may include an internal support structure (shown as an internal clip (821) in FIG. 24) so that tip (819) remains in the desired discrete position until acted upon by an external input force [0126]… tip (819) may be configured to provide angled, straight, and flared orientations, and thus, tip (819) would have three discrete positions [0132]…multi-stability, internal clips (821, 921, 1021, 1121) can be described as comprising the ability to twist, bend, or buckle from one state or position to another” [0159]
Regarding claim 12, Fanelli et al. discloses a tool assembly (effectors (12, 212, 312, 412) comprising: a cartridge assembly (37/70/16/216, figs. 1-6); an anvil assembly (318/518/618) including a proximal portion and a distal portion, the anvil assembly coupled to the cartridge assembly such that the tool assembly is moveable from an open position to a clamped position ([0053, 0059, 0067-0073, 0082, 0089, 0105], figs. 1-12), the tool assembly defining a longitudinal axis (figs. 1-18); and 
a dissector tip (119/319/519/619/625 and/or 819) including a body having a proximal end and a distal end, the body having a thickness that decreases towards the distal end, the body being movably coupled to the anvil assembly for movement between a first configuration substantially aligned with the longitudinal axis and a second configuration defining an acute angle with the longitudinal axis ([0079-0112, 0124-0159], figs. 11-18); wherein the dissector tip includes a tip beam (119/319/519/619/625 has a beam and/or clips 821, 921, 1021, 1122) including a proximal portion and a deformable distal beam portion (abstract, [0077-0084, 0119, 0124-0128, 0134-0136, 0154, 0159-0161]), the deformable distal beam portion being formed of a material that is manually bendable by a clinician to any desired configuration including  ([0102, 0140-0141, 0159], figs. 12A/12B and 23-36) and between the first and second configurations, the material having properties to retain the deformable distal beam portion in the desired configuration absent an external force applied to the dissector tip ([0126-0132], figs. 21-29) and Fanelli et al. discloses a tip beam cover (coating, elastomeric overmolds 623/723/823/923/1023, and/or two part tip- 1121/1127) and the tip beam cover supported on the tip beam and having an atraumatic configuration (cover is “atraumatic” and formed of a biocompatible material selected from the group consisting of polymeric materials, metals, ceramics, and elastomeric materials [0027, 0096, 0106-0111, 0116-0132, 0137, 0139-0141, 0152-0157].
Regarding claim 19, Fanelli et al. discloses a tool assembly (effectors (12, 212, 312, 412) comprising: a cartridge assembly (37/70/16/216, figs. 1-6); an anvil assembly (318/518/618) including a proximal portion and a distal portion, the anvil assembly including a base portion and an anvil portion (figs. 1-12), the base portion coupled to the cartridge assembly such that the tool assembly is moveable from an open position to a clamped position ([0053, 0059, 0067-0073, 0082, 0089, 0105], figs. 1-12), the anvil portion secured to the base portion and including a plurality staple deforming pockets ([0059], 53, fig. 3), the anvil portion including a distal portion including a bracket (621), the tool assembly defining a longitudinal axis ([0106-0112, 0154], figs. 1-18); and 
a dissector tip (119/319/519/619/625 and/or 819) including a body having a tapered distal surface and a thickness that decreases in the distal direction, the body being movably coupled to the anvil assembly for movement between a first configuration substantially aligned with the longitudinal axis and a second configuration defining an acute angle with the longitudinal axis ([0079-0112, 0124-0159], figs. 11-18), the dissector tip including a tip beam (623/625 or 635 or clips 821, 921, 1021, 1121) having a proximal portion and a deformable distal beam portion (abstract, [0077-0084, 0119, 0124-0128, 0134-0136, 0154, 0159-0161]) the proximal portion of the dissector tip secured to the bracket (621) and the deformable distal beam portion formed of a material that is manually bendable by a clinician to any desired configuration including  ([0102, 0140-0141, 0159], figs. 12A/12B and 23-36) and between the first and second configurations, the material having properties to retain the deformable distal beam portion in the desired configuration absent an external force applied to the dissector tip ([0126-0132], figs. 21-29) and Fanelli et al. discloses a tip beam cover (coating, elastomeric overmolds 623/723/823/923/1023, and/or two part tip- 1121/1127) and the tip beam cover supported on the tip beam and having an atraumatic configuration (cover is “atraumatic” and formed of a biocompatible material selected from the group consisting of polymeric materials, metals, ceramics, and elastomeric materials [0027, 0096, 0106-0111, 0116-0132, 0137, 0139-0141, 0152-0157].
Regarding claims 1, 12, and 19, In the alternative, if it can be argued that Fanelli et al./modified Fanelli et al. fails to disclose the deformable distal beam portion is formed of a material to retain the distal beam portion in the any desired configuration absent an external force and Fanelli et al. fails to disclose a tip beam cover, the tip beam including a proximal portion and a deformable distal beam portion, the tip beam cover supported on the tip beam and having an atraumatic configuration.
Fucci et al. teaches a surgical cutting instrument (14) having deformable tip (17/19/21/24) with a distal beam portion (26/27) formed of a material (steel) to retain the distal beam portion in the any desired configuration absent an external force (user bend by hand or with tool 60/70, col. 4, lines 44- col. 6, line 63, figs. 1-9). 
Fucci et al. states: “user may bend the distal end 26 such that distal tip 27 is put into position 32, position 34 or an infinite number of other positions… tool 60 for enabling a user to bend outer tube 24 in a selected orientation… a template to bend the distal tip 27 of outer tube 24 to a selected offset angle” (col. 6, lines 10-15).
VETTER et al. teaches having a dissector tip (13) including a body having a proximal end and a distal end (figs. 1-3), the body having a thickness that decreases towards the distal end, the body being movably coupled to the a surgical assembly (10) for movement between a first configuration substantially aligned with the longitudinal axis and a second configuration defining an acute angle with the longitudinal axis (figs. 3-15), wherein the dissector tip includes a tip beam (13) and a tip beam cover (512), the tip beam including a proximal portion and a deformable distal beam portion (via living hinge 458), the tip beam cover supported on the tip beam and having an atraumatic configuration, the deformable distal beam portion being formed of a material that is manually bendable by a clinician to any desired configuration including and between the first and second configurations, the material having properties to retain the deformable distal beam portion in the desired configuration absent an external force applied to the dissector tip ([0076, 0079, 0082, 0089-0094, 0100, 0177-0178], figs. 3-15).
VETTER et al. states: “range of motion of the living hinges 458 may be from 5 degrees to 75 degrees with respect to the longitudinal axis of the outer sheath 512. Living hinges 458 could be fabricated from currently existing alloys such as a stainless steel, for example, 304, 316 or 440, in different tempers or work hardened states, nickel titanium alloys, managing steel, composite materials such as made from fibers, for example, carbon fiber, and/or future high ductility alloys” [0094]
Given the teachings of Fanelli et al. to have deformable distal beam portion a plurality of configurations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the deformable distal beam portion to be formed of a material to retain the distal beam portion in the any desired configuration absent an external force to have precise adjustment of the tip as taught by Fucci et al. and to modify the deformable distal beam portion to include a tip beam cover, the tip beam including a proximal portion and a deformable distal beam portion, the tip beam cover supported on the tip beam and having an atraumatic configuration for protection of the tip and/or for guiding the tip as taught by VETTER et al.
Regarding claims 3-4, 6, and 14, Fanelli et al. discloses the distal portion of the anvil assembly includes a bracket (621, 929, or 1121/1127), the proximal portion of the tip beam secured to the bracket (figs. 17-18, 31, and 36), wherein the proximal portion of the tip beam is secured to the bracket of the anvil assembly by welding [0106, 0116, 0130], wherein the tip beam cover is formed of a biocompatible material selected from the group consisting of polymeric materials, metals, ceramics, and elastomeric materials [0027, 0096, 0106-0111, 0116-0132, 0137, 0139-0141, 0152-0157].
Regarding claims 11, Fanelli et al. discloses the dissector tip has a width that decreases towards the distal end of the dissector tip (figs. 1-36).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6, 11-12, 14, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant amended the claims to include a tip beam cover supported on the tip beam as opposed to former recited tip beam cover supported on the deformable distal beam portion necessitating new grounds.  Also, examiner contends the functional act of bending is not a structural limitation and more of a functional/method recitation not having a structural limitation in an apparatus claim and “a cover” is not limited to any particular structure/mechanism absent any further structural limitation in which “a cover” can be a coating.

       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731